Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Rhonda Jean Farmer, Appellant                         Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 42604-
No. 06-14-00026-CR         v.                         A). Memorandum Opinion delivered by
                                                      Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Rhonda Jean Farmer, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JUNE 5, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk